


Exhibit 10.5


Tesco Corporation (US)
Sam Houston Technology Center Building, North Houston, Texas
Suite 100 - 26,549 rsf






FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this "Amendment") is made and entered into
effective as of this 19 day of SEPTEMBER, 2013 (the "Effective Date") by and
between TIC Properties Management, LLC, a Virginia limited liability company, on
behalf of and as agent for the tenant in common owners of the Building,
successor in interest to NK IV Tech Ltd. ("Landlord") and Tesco Corporation
(US), a Delaware corporation ("Tenant").


RECITALS


A.    Landlord and Tenant are parties to that certain Lease dated as of July 6,
2006 (the "Lease") pursuant to which Tenant is currently leasing from Landlord
space known as Suite 100 containing approximately 26,549 rentable square feet
and being more particularly described in the Lease (the "Premises"), in the
building known as Sam Houston Technology Center Building located at 3393 West
Sam Houston Parkway, North Houston, Texas 77043 (the "Building").


B.    The Term of the Lease currently expires on April 10, 2014.


C.    Tenant and Landlord desire to extend the Term of the Lease and amend other
provisions of the Lease pursuant to the terms and conditions set forth in this
Amendment.


TERMS OF AMENDMENT


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.
Recitals. The above recitals are true and incorporated herein by reference.



2.
Term. The Term of the Lease is hereby extended for a period of twelve (12)
months commencing April 11, 2014 and expiring April 10, 2015 (the "Extension
Term"). All references in the Lease to the "Term" shall include the Extension
Term, which Extension Term is part of the Term.



3.
Base Rent and Other Rental with respect to the Premises. During the Extension
Term, Tenant shall pay to Landlord Base Rent (this does not include Operating
Expenses, Operating Expenses reimbursements, Estimated Operating Expense
Increase, Actual Operating Expense Increase and other rental) for the Premises
as follows:



Time Period
Annual Base Rent Rate Per Rentable Square Foot for the Premises
Monthly Installments of Base Rent
Total Base Rent for
Time Period
April ll,2014-April l0,2015 (12 months)
$21.00
$46,460.75
$557,529.00







For the one month period April 1, 2014 through April 30, 2014, Tenant
acknowledges and agrees that the Base Rent for such month shall be $44,248.50
calculated as follows: The sum of (1) the product of I 0 (being the number of
days from April 1, 2014- April 10, 2014) times $1,327.47 (being the daily Base
Rent Rate at $18.00 per square foot per annum)+ (2) the product of 20 (being the
number of days from April 11, 2014 April 30, 2014) days times $1,548.69 (being
the daily Base Rent Rate at $21.00 per square foot per annum).






--------------------------------------------------------------------------------




In addition to Base Rent, Tenant shall pay all other monetary obligations under
the Lease during the Extension Term, and Tenant acknowledges and agrees that
during the Extension Term, the Base Year for Operating Expenses shall continue
to be calendar year 2006.


4.    Condition of Premises. Tenant has inspected the Premises and agrees to
accept the same "as is" without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements.


5.    Renewal Options. Tenant and Landlord acknowledge and agree that the
Tenant's right to renew the Lease in accordance with Section 17.26 of the Lease
remains in full force and effect; provided, however, in line 5 of Section 17.26
the words and numbers "no earlier than twelve (12) months nor later than nine
(9) months" are hereby deleted and the words and number "no later than twelve
(12) months" is hereby substituted in lieu thereof, such that if Tenant desires
to exercise its option to renew the Lease in accordance with Section 17.26,
Tenant must exercise such option by giving such exercise notice to Landlord no
later than twelve (12) months prior to the expiration of the Extension Term
(i.e. no later than April 10, 2014).


6.    Non-Exercise of Early Termination Right. Tenant acknowledges and agrees
that the Tenant did not exercise its early termination right set forth in
Section 17.28 of the Lease and accordingly Section 17.28 of the Lease is no
longer of any force and effect.


7.    Brokers. Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment other than TIC Properties Management, LLC ("Landlord's
Broker") and Avison Young ("Tenant's Broker") whose commissions shall be paid by
Landlord pursuant to a separate written agreement(s) by or among Landlord,
Landlord's Broker and Tenant's Broker. Tenant and Landlord shall each indemnify
the other against all costs, expenses, attorneys' fees, and other liability for
commissions or other compensation claimed by any other broker or agent claiming
the same by, through or under the indemnifying party.


8.
Notice Address for Landlord. All legal notices (but not payments) to Landlord
unless otherwise specified shall be sent to the following address:



TIC Properties Management, LLC
101 N. Main Street, 12th Floor Greenville, South Carolina 29601
Attn: Barry L. Gruebbel, President with a copy to:
TIC Properties Management, LLC
101 N. Main Street, 12th Floor Greenville, South Carolina 29601
Attn: Shonna Felkel, General Counsel
All payments due Landlord under the Lease, as modified by this Amendment, shall
be paid to Landlord at the rent payment address most recently provided by
Landlord to Tenant, or such other rent payment address as Landlord shall from
time to time designate in writing.


9.    Representations and Warranties. Tenant hereby represents, warrants and
agrees that: (1) to the best of its knowledge, there exists no breach, default,
or event of default by Landlord under the Lease, or any event or condition that,
with notice or passage of time or both, would constitute a breach, default, or
event of default by Landlord under the Lease; (2) the Lease continues to be a
legal, valid and binding agreement of Tenant; and (3) Tenant has no current
offset or defense to its performance or obligations under the Lease. Tenant
hereby waives and releases all demands, charges, claims, accounts or causes of
action of any nature against Landlord or Landlord's employees or agents,
including, without limitation, both known and unknown demands, charges, claims,
accounts, and causes of action that have previously arisen out of or in
connection with the Lease.


10.
Miscellaneous.



A.    This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work in the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment. This Amendment shall not be relied
upon by any other party, individual, corporation, partnership or entity as a
basis for reducing its lease obligations with Landlord or for any purpose.
Tenant agrees that it shall not disclose any matters set forth in this Amendment
or disseminate or distribute any information concerning the terms, details or
conditions hereof




--------------------------------------------------------------------------------




to any person, firm or entity without the express written consent of Landlord.
The terms and conditions of the Lease and this Amendment shall bind and inure to
the benefit of Landlord and Tenant and their respective heirs, executors,
administrators and their permitted successors, transferees and assigns. In the
event it becomes necessary for either party to file a suit to enforce this
Amendment or any provisions contained therein, the party prevailing in such
action shall recover, in addition to all other remedies or damages hereunder,
reasonable attorneys' fees and court costs incurred by such prevailing party in
such suit.


B.    Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.


C.    In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.


D.    Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.


E.    The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Agreement.


F.    Each signatory to this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.




G.    This Amendment shall be governed by the laws of the State in which the
Premises are located.


H.    This Amendment may be executed in multiple counterparts, each of which
shall constitute an original, but all of which shall constitute one document.


(SIGNATURES BEGIN ON NEXT PAGE)




--------------------------------------------------------------------------------








Landlord and Tenant have executed this First Amendment to Lease or have caused
their duly authorized
representatives to execute same in three (3) original counterparts, effective as
of the last date indicated
below, which later date shall be inserted on page 1 of this Amendment as the
Effective Date.




TENANT:


Tesco Corporation (US), a Delaware corporation










By:         /s/ Robert Kayl
Name:        ROBERT KAYL
Title:        SR Vice President & CFO


Date executed:    8/20/2013




LANDLORD:


TIC Properties Management, LLC, a Virginia limited liability
company, on behalf of and as agent for the tenant in common
owners of the Building






By:         /s/ Barry L. Gruebbel
Name:         Barry L. Gruebbel, CPM
Title:         President


Date executed:    9/19/2013




